Citation Nr: 1236685	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability, prior to September 30, 2008.  

2.  Entitlement to a rating in excess of 20 percent for a right knee disability, from September 30, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to November 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

Here, the Veteran perfected an appeal of the RO's August 2008 determination, in which the 10 percent disability rating then in effect for the service-connected right knee disability, then characterized as patellar chondromalacia, was continued.  In April 2012, the RO increased the evaluation assigned for the Veteran's service-connected right knee disability to 20 percent, effective from September 30, 2008.  The RO at that time also recharacterized the disability as right knee patellar subluxation with bursitis.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a videoconference before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing testimony (transcript) is of record.

The Board observes that it remanded this case in August 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain additional VA treatment records and to afford the Veteran an examination.  This was successfully accomplished.  Therefore, the Board determines that compliance has now occurred with the Board's orders in the remand, and that the Board may now proceed with adjudication of the claim.


FINDINGS OF FACT

1.  Prior to September 30, 2008, there was no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran had moderate recurrent subluxation or lateral instability of the right knee; flexion limited to 30 degrees; extension limited to 15 degrees; ankylosis of the right knee; or malunion of the tibia and fibula.  

2.  From September 30, 2008, there was no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran had severe recurrent subluxation or lateral instability of the right knee; flexion limited to 15 degrees; extension limited to 20 degrees; ankylosis of the right knee; or malunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  Prior to September 30, 2008, the criteria for an evaluation in excess of 10 percent for a right knee disability had not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2011).

2.  From September 30, 2008, the criteria for an evaluation in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in June 2008, VA informed the appellant of what evidence was required to substantiate his increased evaluation claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his increased evaluation claim, to include his providing hearing testimony before the undersigned in February 2010, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case with respect to the increased evaluation claim.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records (including examination reports), hearing testimony, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.

The appellant was afforded VA medical examinations in October 2008 and January 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are predicated on the results of adequate and complete physical examinations.  The January 2012 examination included a reading of the Veteran's claims file and medical records.  Additionally, clinical findings which are pertinent to the criteria applicable for rating the Veteran's increased evaluation claim were provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's increased rating claim for this matter was received by VA in May 2008.  See VA Form 21-4138.  As such, the rating period on appeal for this matter commences the day following the date of the RO's prior final December 2007 rating decision.  This December 2007 rating decision continued the 10 percent disability rating then in effect for the Veteran's service-connected right knee disability.

The Veteran's service-connected right knee disability, now characterized as patellar subluxation with bursitis, is evaluated under Diagnostic Code 5257 for recurrent subluxation or instability.  See 38 C.F.R. § 4.71a.  Slight recurrent subluxation or instability of the knee is rated 10 percent, moderate recurrent subluxation or instability of the knee is rated 20 percent, and severe recurrent subluxation or instability of the knee is rated 30 percent.  Diagnostic Code 5257.

Under Diagnostic Code 5260, where flexion of the leg is limited to 45 degrees a 10 percent rating is warranted.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension of the leg is limited to 10 degrees a 10 percent rating is warranted.  Where extension of the leg is limited to 15 degrees a 20 percent rating is warranted.  Limitation of extension of the leg to 20 degrees warrants a 30 percent rating.  Limitation of extension of the leg to 30 degrees warrants a 40 percent rating, and limitation of extension of the leg to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Under the provisions of Diagnostic Code 5019, bursitis (or analogous disability) is rated on the limitation of motion of the affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  (The knee is considered a major joint.  38 C.F.R. § 4.45)  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.



When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions such as that rated under Diagnostic Code 5019.  38 C.F.R. § 4.71a.

The standard ranges of motion of the knee are extension to zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Ankylosis, i.e., the fixation of the right knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply.  As X-ray findings of record do not show evidence of dislocated semilunar cartilage or impairment of either the right tibia or fibula, a higher rating under Diagnostic Code 5258 or Diagnostic Code 5262 cannot be awarded.  Diagnostic Code 5258 is not applicable as the Veteran is not demonstrated to have dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Likewise, 38 C.F.R. § 4.71a, Diagnostic Code 5262, is not for application in the absence of service-connected tibia and fibula impairment.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604  (1997), VA's General Counsel  determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  Also, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, if compensable limitation of leg flexion and extension are demonstrated.

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Diagnostic Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, the RO, in December 2008, denied claims by the Veteran seeking degenerative joint disease of the bilateral knees.  The Veteran did not appeal this decision.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 303 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995); see Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  In this case, the Board finds no reason to doubt the competency and credibility of the medical evidence collected in the course of the VA examinations, discussed below, and provides it significant weight in determining the Veteran's level of disability.

In his May 2008 claim, the Veteran, in pertinent part, requested an increased rating for his service-connected right knee disability.  In so doing, he alleged that it had "gotten worse."  See VA Form 21-4138.  In the course of his February 2010 hearing, the Veteran testified that he had instability in his right knee (see pages four and five of transcript), as a result of which VA prescribed a knee brace (see page five of transcript).  He also alleged that he had right knee degenerative joint disease or arthritis.  Id.  

In a September 2012 Informal Hearing Presentation, the Veteran's accredited representative commented that the Veteran's right knee problems interfered with his ability to work, i.e., limited his ability to perform certain tasks due to mobility difficulties.  It was also mentioned that the Veteran had trouble at work with carrying heavy equipment and with standing for long periods of time.

VA records dated in 2006 include several outpatient treatment records showing that the Veteran wore a knee brace provided to him from VA.  A June treatment record shows that joint examination was normal.  An August treatment record noted that the Veteran denied difficulty with gait, strength, or balance.  VA treatment records dated in 2007 include those dated in July, where the Veteran denied difficulty with gait, strength, or balance.  He did complain of knee pain.  Examination was essentially normal.  In September, he again complained of knee pain, but denied incurring any type of injury.  He again denied problems with gait, strength, or balance.  Examination showed right knee tenderness and pain to be present.  No movement or laxity of the joint was observed.  The Veteran had a normal unassisted gait.  Right knee pain was diagnosed.  Another September VA outpatient record shows that the Veteran reported a four year history of knee pain, with a history of arthroscopic examination occurring three years earlier.  Examination showed flexion of the right knee to 130 degrees, with no tenderness elicited on testing.  No varus or valgus laxities were reported.  Anterior and posterior drawer testing, together with Lachman's and McMurray's testing were all negative.  With flexion and extension, the Veteran's patella did pop and grind.  X-rays were negative of the right knee.  He was provided a knee brace to help with stabilization of his knee.

A May 2008 VA outpatient treatment record shows that the Veteran had a normal unassisted gait.  A right knee-related disorder was not diagnosed.  

The report of an October 2008 VA examination shows that both of the Veteran's knees were examined.  Pertaining the right knee, no symptoms reflective of arthritis were observed, and the Veteran had no functional limitations with standing or walking.  Examination showed flexion to 140 degrees, and extension to zero degrees.  Pain was not elicited on either test.  No loss of bone or part of bone was noted.  The right knee showed no erythema or effusion.  There was also no tenderness on palpation of the medial or collateral condyles, and no pain was present with stress on the medial or collateral condyles.  Neither was pain observed with manipulation of the patella.  McMurry's and drawer sign testing were negative.  The Veteran walked without limping.  There was fine crepitation on range of motion testing, without guarding or pain.  Bumps consistent with Osgood-Schlatters disease were observed.  There was no instability.  The presence of a patellar abnormality, abnormal tracking, was observed.  There was no meniscus abnormality shown.  The Veteran's right patella was noted to be malaligned.  The supplied diagnosis concerning the right knee was chondromalacia; no significant occupational effects were reported.  

VA X-ray reports in November and December 2008 showed normal knee findings.  

An August 2010 VA outpatient treatment record notes the Veteran was taking Hydrocodone as needed for severe knee and back pain.  Knee pain was provided as a secondary diagnosis.  

The report of a January 2012 VA examination includes diagnoses of right knee chondromalacia and prepatellar bursitis.  The Veteran described a scraping sensation behind his knee, with pain most of the day.  He informed the examiner that he took Hydrocodone for bilateral knee pain relief.  The Veteran also complained of difficulty climbing stairs, and added that flare-ups occurred with constant sitting or with long periods of standing.  Range of motion studies of the right knee showed flexion to 130 degrees, with pain beginning at 100 degrees.  Extension was to zero degrees, without objective evidence of pain.  The Veteran was able to perform repetitive-use testing with three repetitions, with post-testing showing movement to 130 degrees.  The examiner commented that the Veteran did not have additional limitation of range of motion after repetitive use testing.  Function loss and/or functional impairment of the right knee was, however, demonstrated.  This was noted to be manifested by pain on movement.  The right knee showed no anterior instability, posterior instability, or medial-lateral instability.  Also, recurrent patellar subluxation/dislocation was not clinically observed.  The Veteran was also noted not to have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  A history of a 2004 arthroscopic procedure for chondromalacia was reported.  The examiner commented that the Veteran had no residuals from that procedure.  While scars were present, they were neither painful nor unstable, and did not encompass a total area greater than 39 centimeters (cm).  The Veteran was reported to use a knee brace occasionally.  The report noted no X-ray evidence of degenerative or traumatic arthritis, or of patellar subluxation.  The right knee disability, did however, according to the examiner, impact the Veteran's ability to work, in that the Veteran complained of trouble with mobility and problems standing for long periods of time.  He also reported problems associated with carrying heavy objects and setting them on the floor.  The examiner also commented that the Veteran was able to fully squat recurrently with the support of a chair.  Instability was not noted.  He added that a tender soft central spot anterior to the right knee was palpated consistent with prepatella bursitis likely secondary to kneeling in performing the duties of a mechanic.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for a right knee disability in excess of 10 percent prior to September 30, 2008, and in excess of 20 percent from September 30, 2008.  



Concerning the period prior to September 30, 2008, as reported above, and contemplating pertinent evidence dated from December 6, 2007 (the day following the RO's December 2007 rating decision which continued the 10 percent rating for the Veteran's service-connected right knee), a May 2008 VA outpatient treatment record shows that the Veteran had a normal unassisted gait, and that a right knee-related disorder was not diagnosed.  The Board finds that a finding that the Veteran had moderate recurrent subluxation or lateral instability prior to September 30, 2008, is not of record.  See Diagnostic Code 5257.  Further, during this time, the right knee did not show flexion limited to 30 degrees, nor extension limited to 15 degrees.  As such, a rating in excess of 10 percent under, respectively, Diagnostic Code 5260 or Diagnostic Code 5261 is not for assignment.  The evidence is also negative for impairment of the tibia and fibula (Diagnostic Code 5262), and thus a higher evaluation is not warranted on that basis.  

As for the period from September 30, 2008, the October 2008 VA examination found that McMurray and drawer signs were both negative, and while malalignment of the patella was present, the Veteran's right knee was not noted to show instability.  The degree of impairment attributed to the malalignment of the right knee shown in the course of the October 2008 VA examination more nearly contemplates that of moderate, but not severe, recurrent subluxation of the right knee.  Further, as earlier reported, the clinical findings associated with the January 2012 VA examination showed completely normal right knee stability testing results.  The examiner even reported a lack of a history of recurrent patellar subluxation/dislocation.  The evidence is also negative for impairment of the tibia and fibula (Diagnostic Code 5262), and thus a higher evaluation is not warranted on that basis.  In addition, from September 30, 2008, right knee flexion was not limited to 15 degrees, nor was extension limited to 20 degrees.  Thus, a rating in excess of 20 percent under, respectively, Diagnostic Code 5260 or Diagnostic Code 5261 is not for assignment.

The Board is aware of the Veteran's complaints of right knee flare-ups and pain on use, as well as how his right knee disability limits his ability to fully perform his work-related duties.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board also finds the statements to be credible to the extent the reported observations are consistent with the objective evidence of record.  In this regard, while the October 2008 VA examiner commented that the Veteran's right knee disability did not have significant occupational effects, the VA examiner in January 2012 reported that the disability in fact had an impact on the Veteran's ability to work.  This impact was found to be manifested by difficulty with mobility, standing for long periods of time, and with carrying heavy objects and placing them down onto the floor.  

However, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right knee disability are contemplated in the current disability ratings.  The foregoing evidence, including the VA examination reports, simply does not show that pain, due to service-connected right knee disability, has caused functional loss comparable to the criteria for increased disability ratings discussed above.  Again, the October 2008 VA examiner, while not specifically commenting as to whether any additional limitation of motion due to pain, fatigue, weakness or lack of endurance on repetitive use of the right knee (see 38 C.F.R. §§ 4.40, 4.45; see also DeLuca), no additional limitation of motion was discerned on repetitive use testing.  He also commented that there was no functional limitations with standing or walking.  In addition, while in the course of the January 2012 VA examination pain on movement was found to be present, neither weakened movement, excess fatigability, or incoordination was found.  

The Board is aware that Veteran has right knee scarring, apparently resulting from 2004 arthroscopic surgery.  In general, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Id.  In this case, the October 2008 VA examination made no mention of the presence of scarring, and the January 2012 VA examination noted that the scarring was neither painful or unstable, and that the total area of the scars was not greater than 39 square cm.  There has been no demonstration by competent clinical, or competent and credible lay, evidence that the right knee scarring is painful or unstable, or results in functional impairment.  38 C.F.R. § 4.118 (2011).  Thus, additional compensation, based on the scar, is not warranted. 

With respect to extraschedular evaluations, 38 C.F.R. § 3.321(b)(1) (2011) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step -- a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's right knee disability.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  Therefore, the disability picture resulting from the service-connected right knee disability on appeal is contemplated by the rating schedule (as extensively-discussed above), the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.
As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased rating for a right knee disability in excess of 10 percent prior to September 30, 2008, is denied.  

Entitlement to an increased rating for a right knee disability in excess of 20 percent from September 30, 2008, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


